NO. 12-14-00149-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

                                                  §
IN RE: KEVIN REVELS,
                                                  §      ORIGINAL PROCEEDING
RELATOR
                                                  §

                                  MEMORANDUM OPINION
       In 1993, Relator Kevin Revels was convicted of aggravated assault on a correctional
officer with a deadly weapon.        This court affirmed his conviction.        See generally No.
12-93-00325-CR (Tex. App.–Tyler June 29, 1995, pet. ref’d) (per curiam). In this original
mandamus proceeding, Relator asserts that his conviction is void because it was obtained by a
“prison special prosecutor.” Thus, he requests this court to make a finding that the trial court
was not to allow the use of a special prosecutor to obtain a conviction. He also requests a writ of
mandamus “to have the illegal order of conviction removed and set the case back at time of
arrest of Relator.” The respondent is the Honorable Pam Fletcher, Judge of the 349th Judicial
District Court, Houston County, Texas.
       Initially, we note that a void judgment is a “nullity” and can be attacked at any time. Nix
v. State, 65 S.W.3d 664, 667-68 (Tex. Crim. App. 2001). A judgment for conviction of a crime
is void when (1) the document purporting to be a charging instrument does not satisfy the
constitutional requisites of a charging instrument, and thus the trial court has no jurisdiction over
the defendant; (2) the trial court lacks subject matter jurisdiction over the offense charged, such
as when a misdemeanor involving official misconduct is tried in a county court at law; (3) the
record reflects that there is no evidence to support the conviction; or (4) an indigent defendant is
required to face criminal trial proceedings without appointed counsel, when such has not been
waived. Id. Although this list has not been characterized as exclusive, “it is very nearly so.” Id.
at 668. Relator has not shown that any of these circumstances are present here. Therefore, we
cannot agree that the judgment of conviction in this case is void.
         Additionally, we have previously addressed Relator’s complaint regarding the special
prosecutor in another mandamus proceeding. See generally In re Revels, No. 12-11-00407-CR,
2012 WL 343957 (Tex. App.–Tyler Jan. 31, 2012, orig. proceeding) (per curiam) (mem. op., not
designated for publication). As we stated in that opinion, the court of criminal appeals has
exclusive authority to grant postconviction relief from a final felony conviction. See Ater v.
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). Relator informs us that
he has already raised this issue by filing several postconviction petitions for writ of habeas
corpus, but has failed to obtain relief. Nevertheless, this court does not have jurisdiction to
address his complaint. See id.
         Because the court of criminal appeals has exclusive authority to grant postconviction
relief from a final felony conviction, we have no jurisdiction to consider Relator’s petition for
writ of mandamus. Accordingly, the petition is dismissed.


                                                                 JAMES T. WORTHEN
                                                                     Chief Justice

Opinion delivered June 11, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JUNE 11, 2014


                                          NO. 12-14-00149-CR

                                         KEVIN REVELS,
                                               Relator
                                                 V.
                                       HON. PAM FLETCHER,
                                             Respondent


                                      ORIGINAL PROCEEDING
                       ON THIS DAY came to be heard the petition for writ of mandamus filed
by KEVIN REVELS, who is the defendant in Cause No. 14,115-CR, pending on the docket of
the 349th Judicial District Court of Houston County, Texas. Said petition for writ of mandamus
having been filed herein on June 9, 2014, and the same having been duly considered, because it
is the opinion of this Court that this Court lacks jurisdiction to consider Relator’s petition for writ
of mandamus, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition
for writ of mandamus be, and the same is, hereby DISMISSED FOR WANT OF JURISDICTION.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.